Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 26, 2018

                                    No. 04-18-00055-CR

                                     Gina Janay POTTS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

               From the County Court At Law No 2, Guadalupe County, Texas
                              Trial Court No. CCL-15-0938
                         Honorable Frank Follis, Judge Presiding


                                       ORDER

       Appellant’s second motion for extension of time to file her brief is GRANTED.
Appellant’s brief is due on August 2, 2018.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court